Case 5:20-cv-04011-LHK Document 62-1 Filed 05/19/21 Page 1 of 3




                    Newman v. Google LLC




              Government EXHIBIT 1




    EXECUTIVE ORDER 14029
       OF MAY 14, 2021




  Newman v. Google LLC                   Government EXHIBIT 1
                                                                     Case 5:20-cv-04011-LHK Document 62-1 Filed 05/19/21 Page 2 of 3
                                                                   Federal Register / Vol. 86, No. 95 / Wednesday, May 19, 2021 / Presidential Documents                        27025

                                                                                                   Presidential Documents



                                                                                                   Executive Order 14029 of May 14, 2021

                                                                                                   Revocation of Certain Presidential Actions and Technical
                                                                                                   Amendment

                                                                                                   By the authority vested in me as President by the Constitution and the
                                                                                                   laws of the United States of America, including sections 3301 and 3302
                                                                                                   of title 5, United States Code, it is hereby ordered as follows:
                                                                                                   Section 1. Revocation of Presidential Actions. The following Presidential
                                                                                                   actions are revoked: Executive Order 13925 of May 28, 2020 (Preventing
                                                                                                   Online Censorship), Executive Order 13933 of June 26, 2020 (Protecting
                                                                                                   American Monuments, Memorials, and Statues and Combating Recent Crimi-
                                                                                                   nal Violence), Executive Order 13934 of July 3, 2020 (Building and Rebuilding
                                                                                                   Monuments to American Heroes), Executive Order 13964 of December 10,
                                                                                                   2020 (Rebranding United States Foreign Assistance To Advance American
                                                                                                   Influence), Executive Order 13978 of January 18, 2021 (Building the National
                                                                                                   Garden of American Heroes), and Executive Order 13980 of January 18,
                                                                                                   2021 (Protecting Americans From Overcriminalization Through Regulatory
                                                                                                   Reform).
                                                                                                   Sec. 2. Implementation. The Director of the Office of Management and
                                                                                                   Budget and the heads of executive departments and agencies shall promptly
                                                                                                   consider taking steps to rescind any orders, rules, regulations, guidelines,
                                                                                                   or policies, or portions thereof, implementing or enforcing the Presidential
                                                                                                   actions identified in section 1 of this order, as appropriate and consistent
                                                                                                   with applicable law, including the Administrative Procedure Act, 5 U.S.C.
                                                                                                   551 et seq. In addition, any personnel positions, committees, task forces,
                                                                                                   or other entities established pursuant to the Presidential actions identified
                                                                                                   in section 1 of this order shall be abolished, as appropriate and consistent
                                                                                                   with applicable law.
                                                                                                   Sec. 3. Technical Amendment. To enhance the efficiency of the civil service
                                                                                                   and to promote good administration and systematic application of merit
                                                                                                   system principles, Executive Order 14003 of January 22, 2021 (Protecting
                                                                                                   the Federal Workforce), revoked Executive Order 13957 of October 21, 2020
                                                                                                   (Creating Schedule F in the Excepted Service), thereby eliminating Schedule
                                                                                                   F in the excepted service. In order to update the civil service rules to
                                                                                                   reflect the action taken in Executive Order 14003, Civil Service Rule VI
                                                                                                   is amended as follows:
                                                                                                      (a) 5 CFR 6.2 is amended to read:
                                                                                                     OPM shall list positions that it excepts from the competitive service in
                                                                                                   Schedules A, B, C, and D, and it shall list the position of administrative
                                                                                                   law judge in Schedule E, which schedules shall constitute parts of this
                                                                                                   rule, as follows:
                                                                                                     Schedule A. Positions other than those of a confidential or policy-deter-
                                                                                                     mining character for which it is not practicable to examine shall be listed
                                                                                                     in Schedule A.
khammond on DSKJM1Z7X2PROD with PRESDOC6




                                                                                                      Schedule B. Positions other than those of a confidential or policy-deter-
                                                                                                      mining character for which it is not practicable to hold a competitive
                                                                                                      examination shall be listed in Schedule B. Appointments to these positions
                                                                                                      shall be subject to such noncompetitive examination as may be prescribed
                                                                                                      by OPM.
                                                                                                      Schedule C. Positions of a confidential or policy-determining character
                                                                                                      shall be listed in Schedule C.


                                           VerDate Sep<11>2014   15:44 May 18, 2021   Jkt 253001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\19MYE0.SGM   19MYE0
                                                                     Case 5:20-cv-04011-LHK Document 62-1 Filed 05/19/21 Page 3 of 3
                                                27026              Federal Register / Vol. 86, No. 95 / Wednesday, May 19, 2021 / Presidential Documents

                                                                                                      Schedule D. Positions other than those of a confidential or policy-deter-
                                                                                                      mining character for which the competitive service requirements make
                                                                                                      impracticable the adequate recruitment of sufficient numbers of students
                                                                                                      attending qualifying educational institutions or individuals who have re-
                                                                                                      cently completed qualifying educational programs shall be listed in Sched-
                                                                                                      ule D. These positions are temporarily placed in the excepted service
                                                                                                      to enable more effective recruitment from all segments of society by using
                                                                                                      means of recruiting and assessing candidates that diverge from the rules
                                                                                                      generally applicable to the competitive service.
                                                                                                      Schedule E. Positions of administrative law judge appointed under 5 U.S.C.
                                                                                                      3105 shall be listed in Schedule E. Conditions of good administration
                                                                                                      warrant placing the position of administrative law judge in the excepted
                                                                                                      service and exempting appointment to this position from the requirements
                                                                                                      of 5 CFR, part 302, including examination and rating requirements, though
                                                                                                      each agency shall follow the principle of veteran preference as far as
                                                                                                      administratively feasible.
                                                                                                      (b) 5 CFR 6.4 is amended to read:
                                                                                                      ‘‘Except as required by statute, the Civil Service Rules and Regulations
                                                                                                   shall not apply to removals from positions listed in Schedules A, C, D,
                                                                                                   or E, or from positions excepted from the competitive service by statute.
                                                                                                   The Civil Service Rules and Regulations shall apply to removals from posi-
                                                                                                   tions listed in Schedule B of persons who have competitive status.’’
                                                                                                   Sec. 4. General Provisions. (a) Nothing in this order shall be construed
                                                                                                   to impair or otherwise affect:
                                                                                                      (i) the authority granted by law to an executive department or agency,
                                                                                                      or the head thereof; or
                                                                                                     (ii) the functions of the Director of the Office of Management and Budget
                                                                                                     relating to budgetary, administrative, or legislative proposals.
                                                                                                     (b) This order shall be implemented consistent with applicable law and
                                                                                                   subject to the availability of appropriations.
                                                                                                     (c) This order is not intended to, and does not, create any right or benefit,
                                                                                                   substantive or procedural, enforceable at law or in equity by any party
                                                                                                   against the United States, its departments, agencies, or entities, its officers,
                                                                                                   employees, or agents, or any other person.
khammond on DSKJM1Z7X2PROD with PRESDOC6




                                                                                                   THE WHITE HOUSE,
                                                                                                   May 14, 2021.


                                                [FR Doc. 2021–10691
                                                Filed 5–18–21; 8:45 am]
                                                Billing code 3295–F1–P
                                                                                                                                                                                      BIDEN.EPS</GPH>




                                           VerDate Sep<11>2014   15:44 May 18, 2021   Jkt 253001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\19MYE0.SGM   19MYE0
